Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent State Commissioner of Social Services, dated November 4, 1977, which, after a statutory fair hearing, affirmed a determination of the local agency denying petitioner’s request for emergency assistance. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. We find that there is substantial evidence to support the determination by the State commissioner that the petitioner was not entitled to emergency assistance. Damiani, J. P., Titone, Rabin and Margett, JJ., concur.